

114 HR 5739 IH: Help End Assault Rifle Tragedies (HEART) Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5739IN THE HOUSE OF REPRESENTATIVESJuly 12, 2016Mr. Gallego (for himself, Mr. Honda, Ms. Lee, Ms. Kelly of Illinois, Ms. Clark of Massachusetts, and Mr. Capuano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the transfer, loan, or other disposition of a machinegun or semiautomatic assault
			 weapon to an individual under 16 years of age.
	
 1.Short titleThis Act may be cited as the Help End Assault Rifle Tragedies (HEART) Act of 2016. 2.Prohibition on the transfer, loan, or other disposition of a machinegun or semiautomatic assault weapon to an individual under age 16 (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:
				
 (aa)It shall be unlawful for any person, in or affecting interstate or foreign commerce, to transfer, loan, or otherwise dispose of a machinegun or semiautomatic assault weapon to an individual, knowing or having reasonable cause to believe that the individual has not attained 16 years of age, including the temporary transfer of a machine gun or semiautomatic assault weapon to such individual for use in target shooting or on a firing or shooting range or for any other purpose..
 (b)Semiautomatic assault weapon definedSection 921(a) of title 18, United States Code, is amended by inserting after paragraph (29) the following:
				
 (30)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:
 (A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any one of the following:
 (i)A pistol grip. (ii)A forward grip.
 (iii)A folding, telescoping, or detachable stock. (iv)A grenade launcher or rocket launcher.
 (v)A barrel shroud. (vi)A threaded barrel.
 (B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any one of the following:
 (i)A threaded barrel. (ii)A second pistol grip.
 (iii)A barrel shroud. (iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.
 (v)A semiautomatic version of an automatic firearm. (E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.
 (F)A semiautomatic shotgun that has any one of the following: (i)A folding, telescoping, or detachable stock.
 (ii)A pistol grip. (iii)A fixed magazine with the capacity to accept more than 5 rounds.
 (iv)The ability to accept a detachable magazine. (v)A forward grip.
 (vi)A grenade launcher or rocket launcher. (G)Any shotgun with a revolving cylinder.
 (H)All of the following rifles, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK types, including the following: (I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM, MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms AK–47, VEPR, WASR–10, and WUM.
 (II)IZHMASH Saiga AK. (III)MAADI AK47 and ARM.
 (IV)Norinco 56S, 56S2, 84S, and 86S. (V)Poly Technologies AK47 and AKS.
 (ii)All AR types, including the following: (I)AR–10.
 (II)AR–15. (III)Armalite M15 22LR Carbine.
 (IV)Armalite M15–T. (V)Barrett REC7.
 (VI)Beretta AR–70. (VII)Bushmaster ACR.
 (VIII)Bushmaster Carbon 15. (IX)Bushmaster MOE series.
 (X)Bushmaster XM15. (XI)Colt Match Target Rifles.
 (XII)DoubleStar AR rifles. (XIII)DPMS Tactical Rifles.
 (XIV)Heckler & Koch MR556. (XV)Olympic Arms.
 (XVI)Remington R–15 rifles. (XVII)Rock River Arms LAR–15.
 (XVIII)Sig Sauer SIG516 rifles. (XIX)Sig Sauer MCX.
 (XX)Smith & Wesson M&P15 Rifles. (XXI)Stag Arms AR rifles.
 (XXII)Sturm, Ruger & Co. SR556 rifles. (iii)Barrett M107A1.
 (iv)Barrett M82A1. (v)Beretta CX4 Storm.
 (vi)Calico Liberty Series. (vii)CETME Sporter.
 (viii)Daewoo K–1, K–2, Max 1, Max 2, AR 100, and AR 110C. (ix)Fabrique Nationale/FN Herstal FAL, LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.
 (x)Feather Industries AT–9. (xi)Galil Model AR and Model ARM.
 (xii)Hi-Point Carbine. (xiii)HK–91, HK–93, HK–94, HK–PSG–1, and HK USC.
 (xiv)Kel-Tec Sub-2000, SU–16, and RFB. (xv)SIG AMT, SIG PE–57, Sig Sauer SG 550, and Sig Sauer SG 551.
 (xvi)Springfield Armory SAR–48. (xvii)Steyr AUG.
 (xviii)Sturm, Ruger Mini-14 Tactical Rife M–14/20CF. (xix)All Thompson rifles, including the following:
 (I)Thompson M1SB. (II)Thompson T1100D.
 (III)Thompson T150D. (IV)Thompson T1B.
 (V)Thompson T1B100D. (VI)Thompson T1B50D.
 (VII)Thompson T1BSB. (VIII)Thompson T1–C.
 (IX)Thompson T1D. (X)Thompson T1SB.
 (XI)Thompson T5. (XII)Thompson T5100D.
 (XIII)Thompson TM1. (XIV)Thompson TM1C.
 (xx)UMAREX UZI Rifle. (xxi)UZI Mini Carbine, UZI Model A Carbine, and UZI Model B Carbine.
 (xxii)Valmet M62S, M71S, and M78. (xxiii)Vector Arms UZI Type.
 (xxiv)Weaver Arms Nighthawk. (xxv)Wilkinson Arms Linda Carbine.
 (I)All of the following pistols, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK–47 types, including the following: (I)Centurion 39 AK pistol.
 (II)Draco AK–47 pistol. (III)HCR AK–47 pistol.
 (IV)IO Inc. Hellpup AK–47 pistol. (V)Krinkov pistol.
 (VI)Mini Draco AK–47 pistol. (VII)Yugo Krebs Krink pistol.
 (ii)All AR–15 types, including the following: (I)American Spirit AR–15 pistol.
 (II)Bushmaster Carbon 15 pistol. (III)DoubleStar Corporation AR pistol.
 (IV)DPMS AR–15 pistol. (V)Olympic Arms AR–15 pistol.
 (VI)Rock River Arms LAR 15 pistol. (iii)Calico Liberty pistols.
 (iv)DSA SA58 PKP FAL pistol. (v)Encom MP–9 and MP–45.
 (vi)Heckler & Koch model SP–89 pistol. (vii)Intratec AB–10, TEC–22 Scorpion, TEC–9, and TEC–DC9.
 (viii)Kel-Tec PLR 16 pistol. (ix)The following MAC types:
 (I)MAC–10. (II)MAC–11.
 (III)Masterpiece Arms MPA A930 Mini Pistol, MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.
 (IV)Military Armament Corp. Ingram M–11. (V)Velocity Arms VMAC.
 (x)Sig Sauer P556 pistol. (xi)Sites Spectre.
 (xii)All Thompson types, including the following: (I)Thompson TA510D.
 (II)Thompson TA5. (xiii)All UZI types, including Micro-UZI.
 (J)All of the following shotguns, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)Franchi LAW–12 and SPAS 12. (ii)All IZHMASH Saiga 12 types, including the following:
 (I)IZHMASH Saiga 12. (II)IZHMASH Saiga 12S.
 (III)IZHMASH Saiga 12S EXP–01. (IV)IZHMASH Saiga 12K.
 (V)IZHMASH Saiga 12K–030. (VI)IZHMASH Saiga 12K–040 Taktika.
 (iii)Streetsweeper. (iv)Striker 12.
 (K)All belt-fed semiautomatic firearms, including TNW M2HB. (L)Any combination of parts from which a firearm described in subparagraphs (A) through (K) can be assembled.
 (M)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or (K).
						.
 (c)PenaltiesSection 924(a)(2) of title 18, United States Code, is amended by striking or (o) and inserting (o), or (aa). (d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the date that is 180 days after the date of enactment of this Act.
			